Graves, J.
The defendants hold certain swamp lands which the State patented to one Robinson, and complainant sues in equity for them on the claim _ that when they were patented he had a right against them as lands duly reserved in his favor as a swamp road contractor, and that they were not lawfully grantable to others and are now positively due to him.
The controlling facts do not differ to complainant’s advantage in any way from those in Newcombe v. Chesebrough, 33 Mich., 322. Indeed the similarity is so close and *281constant in reference to all matters of importance that we conceive it inexpedient to consume time in reciting the particulars.
Before the patent issued to Robinson the time within which it was competent to divert the lands from market and devote them by reservation to complainant had passed and nothing had taken place in the shape or to the end of reservation sufficient to exclude them from market and assign them to the domain of his right as swamp road contractor.
In short there had been nothing equivalent to a legitimate selection and setting apart of the lands on which a claim could be based against regular purchasers from the State.
As the court below decreed in complainant’s favor, the decree must be reversed and the bill dismissed with costs of both courts to defendants.
The other Justices concurred.